Citation Nr: 0734090	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for right wrist tendonitis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1972 to August 
1973.  The veteran also had subsequent reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  A 
hearing was held before the undersigned Veterans Law Judge in 
May 2007.

The Board notes that the veteran also has claims special 
monthly compensation based on the need for aid and attendance 
or being housebound; financial assistance in acquiring 
specially adapted housing or a special home adaptation grant; 
and a claim for financial assistance in obtaining an 
automobile with adaptive equipment or adaptive equipment only 
which are being addressed is a separate decision which is 
being issued concurrently.  


FINDINGS OF FACT

1.  The veteran did not sustain an injury to his left knee 
during service, a chronic left knee disorder was not present 
during service, arthritis of the left knee was not manifest 
within a year after service, and the veteran's current left 
knee disorder did not develop as a result of any incident 
during service.

2.  The veteran did not sustain an injury to his back during 
service, a chronic low back disorder was not present during 
service, arthritis of the low back was not manifest within a 
year after service, and the veteran's current low back 
disorder did not develop as a result of any incident during 
service.

3.  The right wrist tendonitis has not resulted in favorable 
ankylosis or comparable limitation of motion.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left hip may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for an evaluation higher than 10 percent for 
service-connected right wrist tendonitis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, Diagnostic Codes 5003, 5010, 5214, 5215 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in May 
2001, October 2003, May 2004, September 2004, February 2005, 
November 2006 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, the letters adequately told the 
veteran to submit any additional evidence that he had in his 
possession.  The veteran was also advised in March 2006 and 
March 2007 regarding the assignment of ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His private and VA 
treatment records have been obtained.  Records have also been 
obtained from the Social Security Administration.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Left Knee and Low 
Back Disorders.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

During the hearing held before the undersigned Veterans Law 
Judge in May 2007, the veteran testified that he had problems 
with his back and left knee which started at the same time 
due to a fall in the Coast Guard.  He reported that in the 
summer of 1974, he was in the Coast Guard reserves and 
slipped and fell on a wet deck of a ship.  He stated that he 
was taken to a Navy dispensary where he was treated.  The 
veteran then revised his testimony, to indicate that this was 
in December 1974.  He stated that since that time the 
problems had gotten worse, and that he had required surgery 
on his knee.  The veteran has also presented a witness 
statement from his brother which is to the effect that he 
witnessed the veteran sustain back and left knee injuries in 
service.  Another witness statement from a friend dated in 
November 2005 is to the effect that in 1974 she picked the 
veteran up at a dispensary after he had slipped and fallen 
and injured his knee and back.  Also, a written statement 
from the veteran's mother dated in October 2006 contained 
similar information, indicating that the veteran had back and 
knee problems since the summer of 1974.  

The veteran's service medical records do not contain any 
references to any injury to the back or left knee, or any 
complaints pertaining to those areas of the body.  His 
service treatment records contain multiple references to 
problems with the right hand, but no mention of problems with 
the back or right knee.  There is also no mention of any 
fall.  

The report of a medical history given by the veteran in June 
1973 for the purpose of separation from the Coast Guard 
reflects that he denied having a trick or locked knee.  He 
also denied having recurrent back pain.  A doctor indicated 
that the veteran had a negative medical history.  The report 
of a medical examination conducted at that time reflects that 
clinical evaluation of the spine and lower extremities was 
normal.  

The RO has tried on multiple occasions to obtain any 
subsequent records from reserve service, with such efforts 
proved to be futile, and the Board concludes that no 
additional records exist.  

There is also no evidence of arthritis of the spine or left 
knee within a year after separation from service.  The 
earliest medical records pertaining to the knee and back are 
from many years after separation from service.  Of particular 
significance, the Board notes that in a claim for 
compensation and nonservice-connected pension submitted by 
the veteran in September 1981, he reported that he had a 
broken finger of the right hand which began in 1973, and a 
left knee injury and a back injury which both began in 1980.  
The medical evidence which was presented at that time 
included a private medical record dated in August 1980 which 
reflects that a dolly fell on the veteran while he was 
working as a mover, and it injured his back and left knee.  
It was noted that his left patella had been dislocated 
secondary to trauma.  It was further stated that he had been 
initially injured while employed at his usual occupation.  
One of the records notes that there was Insurance Coverage 
through a Workman's Compensation Claim.  None of those 
records from 1980 contain any mention of an injury in 
service.

Also presented was a private medical summary dated in 
September 1981 in which it was noted that the veteran had 
come out of his apartment and fell when the stairs broke.  As 
a result, he had injured his back, neck and head.  His 
symptoms included paravertebral muscle spasm.  X-ray findings 
included L4-5 disc space narrowing.  It was noted that he had 
been treated from September 1980 to present.  Again, there 
was no mention of any injuries in service.  

The veteran's testimony in which he gave a history of having 
sustained injuries to the back and left knee injury in 
service, along with the lay statements, are contradicted by 
more reliable evidence which is of record.  The treatment 
records from 1980 clearly demonstrate that his back and knee 
problems resulted from post service injuries.  The histories 
which he gave at that time were presented for the purpose of 
obtaining medical treatment, and are considered to have 
higher level of credibility than histories presented for the 
purpose of obtaining monetary benefits.  Moreover, the 
histories presented by the veteran in 1980 were much closer 
in time to his period of service and he therefore would have 
had a better recollection of the factors leading to the 
development of his back and left knee problems.  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic left knee disorder and a 
chronic back disorder were not present until many years after 
service, and are not related to his period of service.  The 
preponderance of the evidence shows that he did not sustain 
injuries to the back and left knee in service.  Accordingly, 
the Board concludes that disorders of the left knee and low 
back were not incurred in or aggravated by service, and 
arthritis of the left knee and spine may not be presumed to 
have been incurred in service.

II.  Entitlement To An Increased Rating For Right Wrist 
Tendonitis, 
Currently Rated As 10 Percent Disabling.

The Board has considered the full history of the veteran's 
right wrist tendonitis.  His service medical records show 
that in July 1973 the veteran hurt his right wrist while 
playing ball.  The initial impression was sprain.  A record 
dated the next day reflects that an oblique fracture of the 
right index finger metacarpal had been confirmed by X-ray.  
He was subsequently placed in a cast.  The cast was taken off 
in August 1973, at which time he had stiffness and limitation 
of motion.  

The veteran initially requested service connected 
compensation for a right index finger fracture in September 
1981, and the RO granted service connection for that disorder 
in a decision of November 1981, and assigned a noncompensable 
rating.  In May 2001, the veteran requested increased 
compensation, to include payment for his right wrist.  In a 
decision of August 2002, the RO awarded compensation for a 
right wrist disorder by including that disorder with the 
rating for the fractured right index finger, and assigned a 
30 percent rating for the combined effect.  A temporary 100 
percent rating was assigned for the disorders following 
surgery in 2003.  

The RO later granted a separate service connection award for 
right wrist tendonitis, rated as 10 percent disabling.  The 
residuals of a right index finger metacarpal fracture with 
volar plate disruption of the right thumb status post 
surgical correction with arthritis is rated as 60 percent 
disabling.  The veteran has withdrawn his appeal of that 
rating.  The veteran also has been granted service connection 
for a scar at the based of the right thumb, rated as 10 
percent disabling, but that issue is also not currently 
before the Board.  The only increased rating issue currently 
before the Board is the question of entitlement to a rating 
higher than 10 percent for right wrist tendonitis.  

Since the appeal for higher evaluations arises from the 
rating decisions which assigned the initial disability 
evaluation for the disability, the entire rating period is to 
be considered including the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Wrist disabilities may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.  
However, that Diagnostic Code does not provide for a rating 
higher than 10 percent.  

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion and a 30 percent 
evaluation is warranted for the dominant wrist.  A 30 percent 
evaluation may be assigned under this diagnostic code for 
ankylosis of the minor wrist in any other position, except 
favorable.  A 40 percent rating is warranted for the dominant 
wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation. 

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

During the hearing held in May 2007, the veteran testified 
that his right wrist disorder required him to wear a brace, 
and this resulted in his use of the hand being very limited.  
He also stated that the disorder was very painful.  He said 
that he had lost strength such as gripping power.  He summed 
up his arguments by stating that he believed that a rating 
higher than 10 percent was warranted because he had lost the 
use of his wrist.  

Records from the Social Security Administration reflect that 
the veteran was determined to be disabled due to the combined 
effects of disorders affecting his shoulders, neck, hands, 
low back, knees and pain in all joints.  In the decision, the 
summary of the evidence noted records pertaining to, among 
other things, right wrist pain.  

The medical evidence which has been presented includes 
numerous medical treatment records.  For example, a VA 
operative note dated in July 2003 reflects that the veteran 
underwent surgery on the right wrist.  A private medical 
treatment record dated in April 2004 from Jeffrey P. Cichon, 
M.D., reflects that the veteran had been diagnosed as having 
osteoarthritis of the right wrist with tenosynovitis.  

In December 2006, the veteran was seen at a VA clinic and he 
reported that he had undergone right carpal tunnel release 
and right DeQuervain's release.  In January 2007, the veteran 
was again seen at the VA for right wrist pain.  

Also of record are multiple VA disability evaluation 
examinations.  A VA examination dated in January 2004 
reflects that the examiner stated that there was "partial 
ankylosis."  The examiner stated that normal dorsiflexion of 
the wrist was to 30 degrees, while the veteran's was very 
limited with only 5 to 8 degrees.  An X-ray of the wrist was 
interpreted as showing only degenerative osteoarthritis.  The 
examiner again noted that there was limited flexion and 
extension as mentioned.  The diagnoses included traumatic 
arthritis of the right wrist, DeQuervain's disease, and 
flexor carpi radialis tenosynovitis - stenosing.  

The report of a VA hand examination conducted in July 2004 
reflects that the veteran complained of having right wrist 
ankylosis after a surgical repair in June 2003.  The veteran 
estimated that he had 100 percent limitation of motion in the 
right hand.  The examiner noted that although the veteran 
stated that he had permanent ankylosis of the fingers and 
wrist, he was able to hold a cushion that he brought in, as 
well as grip crutches, and hold a 3 to 4 pound folder in the 
right hand.  The only diagnosis was right thumb 
osteoarthritis without subluxation.  

The report of a VA hand examination conducted in December 
2006 reflects that the examiner reviewed the veteran's claims 
file and computerized medical records.  The veteran reported 
that he experienced continuous pain, weakness of grip and 
strength in the right hand and fingers.  It was noted that he 
was right hand dominant.  It was noted that he had a history 
of an injury in service, and post service injuries such as a 
fracture of the wrist in 1995.  In July 1999, he had an 
operative procedure to the right hand and wrist for 
correction and reconstruction of the volar plate instability 
of the right thumb.  He had also been diagnosed in July 2003 
with osteoarthritis and tenosynovitis of the right wrist.  
The veteran reported that there was a possibility that he 
might undergo a right wrist fusion in the future.  He 
reportedly wore a thumb spica splint and took medications for 
pain reduction.  He said that precipitating events included 
anything that required the use of his hand, gripping, and 
grasping.

On physical examination, the veteran appeared to be in good 
condition and was muscular.  With the veteran's braces 
removed, the range of motion of the wrist and forearm were 
supination from 0 to 20 degrees on the right, and pronation 
from 0 to 50 degrees on the right.  The wrist had 
dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 
to 25 degrees.  Wrist ulnar deviation was from 0 to 15 
degrees.  Wrist radial deviation was from 0 to 5 degrees.  
The veteran complained of forearm, elbow wrist and shoulder 
pain thought the examination.  It was noted that the 
complaints of pain occurred through the entire range of 
motion.  The examiner noted that representative movement of 
the right would cause an additional loss of five degrees of 
motion, and this function is additional limited by pain 
following the use.  His forearm on the right was 10.5 inches 
compared to 10.25 on the left.  There was hypersensitivity to 
touch over operative incisions, in the radial dorsum of the 
right wrist and palmar thenar eminence of the right thumb.  
There was no edema, redness or heat of the wrist, but there 
was tenderness and guarding with movement.  There was no 
ankylosis, and no signs of inflammatory arthritis.  The 
pertinent diagnoses included postoperative tenovaginotomies 
of the tendons, right wrist, with tenosynovectomies with 
residuals, postoperative radial styloidectomy with residuals, 
degenerative type scaphulolunate ligament tear of the right 
wrist with mild degenerative changes of the triangle 
fibrocartilage with residuals; osteoarthritis of the right 
wrist with residuals, and carpal tunnel syndrome, right 
wrist.  

Although the veteran has a great deal of impairment of his 
right hand fingers, and thumb, that disability is primarily 
rated separately as 60 percent disabling under a different 
diagnostic code.  The evaluation of the same disability under 
various diagnoses is to be avoided, and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  See 38 C.F.R. § 4.14.  The right wrist tendonitis 
itself has not resulted in favorable ankylosis or comparable 
complete limitation of motion.  The diagnosis of "partial 
ankylosis" contained in the VA examination of January 2004 
is clearly not the equivalent of true ankylosis, as there is 
no X-ray evidence of ankylosis.  None of the medical evidence 
of record reflects an unqualified diagnosis of ankylosis of 
the wrist, and the evidence such as the VA examination 
reports reflect that the veteran still maintains some 
movement at the wrist.  The disorder results in pain, but 
does not completely limited motion to the degree that is the 
equivalent of ankylosis.  Accordingly, the Board concludes 
that the criteria for an evaluation higher than 10 percent 
for service-connected right wrist tendonitis are not met.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.


ORDER

1.  Service connection for a left knee disorder is denied.

2.  Service connection for a low back disorder is denied.

3.  A disability rating higher than 10 percent for right 
wrist tendonitis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


